Exhibit 10.9(k)

FIFTH AMENDMENT

TO

MASTER LOAN AGREEMENT

THIS FIFTH AMENDMENT TO MASTER LOAN AGREEMENT (this “Amendment”) is entered into
to be effective as of December 31, 2010, between GREEN PLAINS BLUFFTON LLC, an
Indiana limited liability company (the “Borrower”) and AGSTAR FINANCIAL
SERVICES, PCA, an United States instrumentality (the “Lender”).

RECITALS

A.     Borrower and Lender entered into a (i) Master Loan Agreement dated as of
February 27, 2007, which was amended by the First Amendment to Master Loan
Agreement dated October 15, 2008, Second Amendment to Master Loan Agreement
dated April 16, 2009, Third Amendment to Master Loan Agreement dated June 30,
2009, and Fourth Amendment to Master Loan Agreement dated December 31, 2009
(together, as amended, the “MLA”); (ii) First Supplement to Master Loan
Agreement dated as of February 27, 2007, which was amended by the First
Amendment to First Supplement dated as of June 30, 2009 (together, as amended,
the “First Supplement”); and (iii) Second Supplement to Master Loan Agreement
dated as of February 27, 2007, which was amended by the First Amendment to
Second Supplement dated as of June 30, 2009 (together, as amended, the “Second
Supplement” and together with the MLA and the First Supplement, the “Loan
Agreement”) by which the Lender agreed to extend certain financial
accommodations to the Borrower.

B.     At the request of Borrower, Borrower and Lender have agreed to make
certain modifications to the Loan Agreement, all in accordance with the terms
and conditions of this Amendment.

C.     All terms used and not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement.

NOW THEREFORE, in consideration of the facts set forth in the above Recitals,
which the parties agree are true and correct, and in consideration for entering
into this Amendment, the undersigned hereby agree as follows:

AMENDMENTS

1.     Amendment to Defined Term. The following defined term as used in the Loan
Agreement and other Loan Documents shall be amended and restated as follows:

“Maintenance Capital Expenditures” means all Capital Expenditures made in the
ordinary course of business to maintain existing business operations of the
Borrower in any fiscal year, determined in accordance with GAAP, consistently
applied; provided however that for purposes of the Fixed Coverage Ratio if any
such expenditure is separately funded by Borrower’s parent or an Affiliate of
the Borrower, through an equity investment in Borrower or under approved
subordinated indebtedness consistent with the terms of this Agreement, it shall
not be included as a Maintenance Capital Expenditure.

2.     Other Amendments. Subsection 5.02(c) of the Loan Agreement is hereby
amended and restated to read as follows:

(c)     Capital Expenditures. Except for costs identified in the Project Costs
and Uses Statement, make any investment in fixed assets, other than Maintenance
Capital Expenditures, in excess of the aggregate amount of One Million and
No/100 Dollars ($1,000,000.00) during any fiscal year during the term of this
Agreement; or



--------------------------------------------------------------------------------

3.      Effect on Loan Agreement.  Except as expressly amended hereby, all of
the terms of the Loan Agreement shall be unaffected by this Amendment and shall
remain in full force and effect. Nothing contained in this Amendment shall be
deemed to constitute a waiver of any rights of the Lender, or to affect, modify,
or impair any of the Lender’s rights under the Loan Documents.

4.     Conditions Precedent to Effectiveness of this Amendment.  The obligations
of the Lender hereunder are subject to the conditions precedent that the Lender
shall have received the following, in form and substance satisfactory to the
Lender:

a.     this Amendment duly executed by the Borrower and the Lender; and

b.     all other documents, instruments, or agreements required to be delivered
to the Lender under the Loan Agreement and not previously delivered to the
Lender.

5.     Representations and Warranties of Borrower.  The Borrower hereby agrees
with, reaffirms, and acknowledges as follows:

a.     The execution, delivery and performance by Borrower of this Amendment is
within Borrower’s power, has been duly authorized by all necessary action, and
does not contravene: (i) the certificate of formation or operating agreement of
Borrower; or (ii) any law or any contractual restriction binding on or affecting
Borrower; and does not result in or require the creation of any lien, security
interest or other charge or encumbrance upon or with respect to any of its
properties;

b.     This Amendment is, and each other Loan Document to which Borrower is a
party when delivered will be, legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and

c.     All other representations, warranties and covenants contained in the Loan
Agreement and the other Loan Documents are true and correct and in full force
and effect.

6.     Counterparts.  It is understood and agreed that this Amendment may be
executed in several counterparts each of which shall, for all purposes, be
deemed an original and all of which, taken together, shall constitute one and
the same agreement even though all of the parties hereto may not have executed
the same counterpart of this Amendment. Electronic delivery of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart to this Amendment

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIFTH AMENDMENT TO MASTER LOAN AGREEMENT

BY AND BETWEEN

GREEN PLAINS BLUFFTON LLC

AND

AGSTAR FINANCIAL SERVICES, PCA

DATED: December 31, 2010

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Master Loan Agreement to be executed by their respective duly-authorized
officers as of the date first above written.

BORROWER:

GREEN PLAINS BLUFFTON LLC,

an Indiana limited liability company,

 

/s/ Ron B. Gillis

By:  Ron B. Gillis

Its:  EVP Finance and Treasurer

LENDER:

AGSTAR FINANCIAL SERVICES, PCA

 

/s/ Mark Schmidt

By:  Mark Schmidt

Its:  Vice President